 


110 HR 1551 IH: Healthy Farms, Foods, and Fuels Act of 2007
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1551 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Kind (for himself, Mr. Ackerman, Mr. Allen, Mr. Andrews, Mr. Baird, Mr. Becerra, Mr. Bishop of New York, Mr. Blumenauer, Mr. Braley of Iowa, Mrs. Capps, Mr. Capuano, Mr. Chandler, Ms. Clarke, Mr. Conyers, Mr. Crowley, Mr. DeFazio, Ms. DeGette, Mr. Delahunt, Mr. Dicks, Mr. Dingell, Mr. Ellison, Mr. Engel, Mr. English of Pennsylvania, Mr. Farr, Mr. Filner, Mr. Frelinghuysen, Mr. Gerlach, Mr. Gilchrest, Mr. Higgins, Ms. Hirono, Mr. Hinchey, Ms. Hooley, Mr. Holt, Mr. Honda, Mr. Inslee, Ms. Kaptur, Mr. Kildee, Mr. Langevin, Mr. LaTourette, Mr. LoBiondo, Mr. Lynch, Mrs. McCarthy of New York, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Meeks of New York, Mr. Meehan, Mr. Michaud, Mr. George Miller of California, Ms. Moore of Wisconsin, Mr. Moran of Virginia, Mrs. Napolitano, Mr. Neal of Massachusetts, Mr. Oberstar, Mr. Olver, Mr. Pallone, Mr. Payne, Mr. Pascrell, Mr. Perlmutter, Mr. Petri, Mr. Price of North Carolina, Mr. Rahall, Mr. Ramstad, Mr. Reichert, Mr. Saxton, Mr. Sires, Mr. Shays, Mr. Smith of Washington, Mr. Stupak, Mrs. Tauscher, Mr. Tierney, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Van Hollen, and Mr. Walsh of New York) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Education and Labor and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reauthorize Department of Agriculture conservation and energy programs and certain other programs of the Department, to modify the operation and administration of these programs, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Healthy Farms, Foods, and Fuels Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Title I—Conservation  
Sec. 101. Conservation reserve program. 
Sec. 102. Wetlands reserve program. 
Sec. 103. Conservation security program. 
Sec. 104. Reauthorization of and increased enrollment authority for grassland reserve program. 
Sec. 105. Environmental quality incentives program. 
Sec. 106. Reauthorization of and increased funding for wildlife habitat incentive program. 
Sec. 107. Cooperative conservation partnership initiative. 
Sec. 108. Regional equity in funding of certain Department of Agriculture conservation programs. 
Sec. 109. Exclusion of payments under Department of Agriculture conservation programs from adjusted gross income limitation. 
Sec. 110. Reauthorization of and additional funding for agricultural management assistance program. 
Sec. 111. Community Forests and Open Space Conservation Program. 
Sec. 112. Farmland protection and farm viability programs. 
Sec. 113. Healthy forests reserve program. 
Sec. 114. Integrated pest management initiative. 
Sec. 115. Conservation access initiative to encourage greater participation by socially disadvantaged farmers and ranchers in conservation programs. 
Sec. 116. Conservation loan guarantee program. 
Sec. 117. Pilot program for comprehensive conservation planning. 
Sec. 118. Technical assistance under Department of Agriculture conservation programs. 
Title II—Energy 
Sec. 201. Definition of biomass. 
Sec. 202. Support for development of biorefineries. 
Sec. 203. Reauthorization of energy audit and renewable energy development program. 
Sec. 204. Reauthorization of and increased funding for renewable energy systems and energy efficiency improvements program. 
Sec. 205. Reauthorization of Department of Agriculture bioenergy program. 
Sec. 206. Reauthorization of and increased funding for biomass research and development. 
Sec. 207. Reauthorization of carbon cycle research. 
Title III—Healthy Food Choices 
Sec. 301. Reauthorization of and increased funding for community food project competitive grants. 
Sec. 302. Expansion of fresh fruit and vegetable program. 
Sec. 303. Authorization level for farm-to-cafeteria activities. 
Sec. 304. Extension of WIC farmer’s market nutrition program. 
Sec. 305. Senior farmers’ market nutrition program. 
Sec. 306. Farmers’ market promotion program. 
Sec. 307. Department of Defense and Department of Agriculture procurement of locally produced agricultural products. 
Sec. 308. Fruit and vegetable nutrition promotion program. 
Sec. 309. Use of Dietary Guidelines for Americans in special nutrition programs and school lunch programs. 
Sec. 310. Section 32 specialty crop purchases. 
Sec. 311. Amendments to the food stamp program. 
Sec. 312. Food stamp fruit and vegetable electronic benefit transfer pilot project. 
Title IV—Promotion of New Markets and Farm Viability 
Sec. 401. Farm viability program. 
Sec. 402. National organic certification and transition cost share program. 
Sec. 403. Organic agriculture research and extension initiative. 
Sec. 404. Funding for education grants programs for Hispanic-serving institutions. 
Sec. 405. Extension and funding increase for the Value-Added Agricultural Product Market Development Grant Program.  
IConservation  
101.Conservation reserve program 
(a)Extension 
(1)Funding extensionSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— 
(A)in the matter preceding paragraph (1), by striking 2007 and inserting 2013; and 
(B)in paragraph (1), by striking The and inserting For each of fiscal years 2002 through 2013, the. 
(2)Conforming amendmentsSection 1231 of such Act (16 U.S.C. 3831) is amended— 
(A)in subsection (a), by striking 2007 and inserting 2013; 
(B)in subsection (d), by striking 2007 and inserting 2013; 
(C)in subsection (e)(3), by striking 2002 and inserting 2008; and 
(D)in subsection (h)(1), by striking 2007 and inserting 2013. 
(b)Eligible landSection 1231(b) of such Act (16 U.S.C. 3831(b)) is amended— 
(1)by striking the period at the end of paragraph (1) and inserting a semicolon; 
(2)by striking or at the end of paragraph (4)(C); 
(3)by striking the period at the end of paragraph (5) and inserting ; or; and 
(4)by adding at the end the following new paragraphs: 
 
(6)marginal pasture land or hay land that is otherwise ineligible, if the land is to be devoted to native vegetation appropriate to the locale and— 
(A)will provide suitable habitat for State or federally listed threatened or endangered species or species determined by the Secretary of the Interior to be species of concern; or  
(B)will contribute to the restoration of an endangered ecosystem or rare and declining forest ecosystem, as defined by the Secretary.. 
(c)Enrollment goalsSection 1231(d) of such Act (16 U.S.C. 3831(d)) is amended— 
(1)by striking The Secretary and inserting: 
 
(1)Acreage authorizedThe Secretary; and 
(2)by adding at the end the following new paragraph: 
 
(2)Enrollment goalsFor the period beginning on the date of the enactment of this paragraph and ending on December 31, 2013, the Secretary shall establish a goal— 
(A)to enroll not less than 7,000,000 acres of eligible land, including land to be devoted to the restoration of rare and declining forests, through the continuous enrollment program and the conservation reserve enhancement program; and 
(B)to maintain enrollment of at least 7,800,000 acres in the Prairie Pothole Region National Conservation Priority Area.. 
(d)Contracts To restore rare and declining forests(d) Section 1231(e)(2) of such Act (16 U.S.C. 3831(e)(2)) is amended by adding at the end the following new subparagraph:  
 
(C)Rare and declining forestsIn the case of land to be devoted to the restoration of rare and declining forest ecosystems, as determined by the Secretary, the Secretary may enter into contracts of more than 15 years.. 
(e)Balance of natural resource purposesSection 1231(j) of such Act (16 U.S.C. 3831(j)) is amended— 
(1)by striking “In determining” and inserting the following: 
 
(1)Equitable balance of conservation purposesIn determining; 
(2)by striking the period at the end and inserting , but need not balance all conservation purposes with respect to each particular contract offer.; and 
(3)by adding at the end the following new paragraph: 
 
(2)WildlifeIn considering the extent to which a contract offer will achieve the conservation purposes of the program related to wildlife habitat, the Secretary shall consider the extent to which the contract offer will contribute to increased populations of wildlife, including waterfowl, nongame grassland birds and neotropical migrants, and assist in the recovery of at-risk species.. 
(f)Duties of participantsSection 1232(a) of such Act (16 U.S.C. 3832(a)) is amended— 
(1)in paragraph (4)— 
(A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and 
(B)by inserting before subparagraph (B), as so redesignated, the following new subparagraph: 
 
(A)approved vegetative cover shall not include vegetative cover inappropriate to the locale;; 
(2)by redesignating paragraphs (5) through (10) as paragraphs (6) through (11), respectively; 
(3)by inserting after paragraph (4) the following new paragraph: 
 
(5)to undertake appropriate management activities on the land as needed throughout the term of the contract to achieve the purposes of the conservation reserve program;; and 
(4)in subparagraph (A)(i)(II) of paragraph (8), as so redesignated, by inserting after may be conducted the following: , taking into account grassland types and species, location, weather conditions, and other factors that determine to what extent harvesting and grazing activities will advance the conservation purposes of the program. 
(g)Conservation planSection 1232(b)(1) of such Act (16 U.S.C. 3832(b)(1)) is amended— 
(1)in subparagraph (A), by striking ; and and inserting , including appropriate management activities required by subsection (a)(5); and 
(2)by adding at the end the following new subparagraph: 
 
(C)criteria for conducting any commercial use to be permitted, including criteria for managed harvesting and grazing specifying frequency, timing, number of animal units, percentage of field, and other criteria to ensure that managed harvesting and grazing advances the conservation purposes of the program; and. 
(h)Cost-Share and management assistanceSection 1234(b) of such Act (16 U.S.C. 3834(b)) is amended— 
(1)in paragraph (1), by inserting before the period at the end the following: , except that the Secretary shall pay 75 percent of the cost of establishing bottomland hardwood trees and longleaf pine; and 
(2)by adding at the end the following new paragraph: 
 
(6)Management costsThe Secretary shall pay 75 percent of the cost of management activities, including the use of prescribed fire, control of invasive species, and native understory restoration on land devoted to trees, that are required under a contract entered into under this subchapter, subject to such limits as the Secretary may establish.. 
(i)Acceptance of contract offersSection 1234(c)(3) of such Act (16 U.S.C. 3834(c)(3)) is amended— 
(1)by striking In determining and inserting the following: 
 
(A)Maximizing environmental benefitsIn determining; 
(2)by striking may and all that follows through take into consideration and inserting shall take into consideration; 
(3)by striking benefits; and and inserting benefits. The Secretary shall establish criteria for the acceptance of contract offers that will maximize environmental benefits, including criteria related to the characteristics of the land that is the subject of the contract offer, its location, proposed cover and proposed management practices.; 
(4)by striking (B) establish and inserting the following: 
 
(B)FlexibilityThe Secretary may establish; 
(5)by striking abated. and inserting abated, in order to more effectively address specific State or regional resource concerns and conservation priorities, including restoration of rare and declining forest ecosystems.; and 
(6)by adding at the end the following new subparagraph: 
 
(C)Relationship to other conservation programsIn the enrollment of land in the conservation reserve established under this subchapter, the Secretary shall give a priority to land that cannot produce comparable environmental benefits if maintained in agricultural production and enrolled in the environmental quality incentives program or other program designed to assist producers in improving the environmental performance of working agricultural land.. 
(j)Conservation reserve enhancement programSection 1234(f)(1) of such Act is (16 U.S.C. 3834(f)) is amended by adding at the end the following new sentence: The Secretary may waive this payment limitation for persons participating in a conservation reserve enhancement program if the Secretary determines such a waiver is necessary to achieve the objectives of the conservation reserve enhancement program.. 
102.Wetlands reserve program 
(a)Extension 
(1)Funding extensionSection 1241(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(2)) is amended by striking The and inserting For each of fiscal years 2002 through 2013, the. 
(2)Conforming amendmentSection 1237(c) of such Act (16 U.S.C. 3837(c)) is amended by striking 2007 and inserting 2013. 
(b)Maximum and yearly enrollmentSection 1237(b)(1) of such Act (16 U.S.C. 3837(b)(1)) is amended— 
(1)by striking 2,275,000 acres and inserting 5,000,000 acres; and 
(2)by striking 250,000 acres in each calendar year and inserting 350,000 acres in each of calendar years 2008 and 2009 and 250,000 acres in each of calendar years 2010 through 2013. 
(c)Enrollment of riparian areasSection 1237(d)(3) of such Act (16 U.S.C. 3837(d)(3)) is amended by striking that link and all that follows through an easement. 
(d)Wetland easement conservation planSection 1237A(b)(3) of such Act (16 U.S.C. 3837a(b)(3)) is amended by inserting before the semicolon at the end the following: and management activities necessary to maintain the functional values of the wetlands. 
(e)Valuation of easementsSection 1237A(f) of such Act (16 U.S.C. 3837a(f)) is amended by striking but not to exceed and all that follows through the end of the sentence and inserting , and the amount of such compensation shall be based on appraisals of the current fair market agricultural value of the land to be encumbered by the easement. The Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) shall not apply to appraisals of land offered for enrollment in the wetlands reserve program.. 
(f)Cost-Share and management assistanceSection 1237C of such Act (16 U.S.C. 3837c) is amended— 
(1)in subsection (a)(1), by inserting including management activities, after values,; and 
(2)in subsection (b), by adding at the end the following new paragraph: 
 
(4)Management costsThe Secretary may make payments to owners to cover up to the full actual cost of undertaking any ongoing or periodic management activities necessary to maintain the functional values of wetland enrolled in the wetlands reserve program.. 
(g)Easement prioritiesSection 1237C(d) of such Act (16 U.S.C. 3837c(d)) is amended by striking wildlife and inserting wildlife, particularly rare, threatened, endangered, and candidate species, or for furthering the goals and objectives of the State’s comprehensive wildlife conservation strategy. 
103.Conservation security program 
(a)Repeal of funding capSection 1241(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(3)) is amended by striking , using not more than and all that follows through 2015. 
(b)Program extensionSection 1238A(a) of the Food Security Act of 1985 (16 U.S.C. 3838a(a)) is amended by striking 2011 and inserting 2013. 
(c)Three tiers of conservation security contractsSection 1238A(d) of such Act (16 U.S.C. 3838a(d)) is amended— 
(1)in paragraph (4)— 
(A)by redesignating subparagraphs (R) and (S) as subparagraphs (S) and (T), respectively; and 
(B)by inserting after subparagraph (Q), the following new subparagraph: 
 
(R)enhancement of in-stream flows;; 
(2)in paragraph (5)— 
(A)in the matter preceding subparagraph (A), by striking paragraph (6) and inserting paragraph (7); 
(B)in subparagraph (A)(ii)(I), by striking 1 significant resource and inserting 2 significant resources; and 
(C)in subparagraph (B)(ii)(I), by striking 1 significant resource and inserting 3 significant resources; and 
(3)by redesignating paragraph (6) as paragraph (7); and 
(4)by inserting after paragraph (5) the following new paragraph: 
 
(6)Soil quality requirements for certain producersCertified organic producers and producers implementing a resource-conserving crop rotation shall be deemed to meet any minimum requirements related to soil quality and the preservation of soil carbon that the Secretary may establish for each tier of conservation security contracts.. 
(d)Contract renewalSection 1238A(e)(4) of such Act (16 U.S.C. 3838a(e)(4)) is amended—— 
(1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B), (C), and (D); and 
(2)by striking subparagraph (B) and inserting the following new subparagraphs: 
 
(B)Tier I renewalsIn the case of land enrolled under a Tier I conservation security contract of a producer, the producer may— 
(i)renew the contract if the producer agrees to a new conservation security plan that addresses at least one additional significant resource concern and includes significant new conservation practices and activities, as determined by the Secretary; or 
(ii)enroll the land under a Tier II or Tier III conservation security contract at the time the Tier I contract expires if the producer demonstrates that the eligibility criteria for a Tier III conservation security contract are met. 
(C)Tier II renewalsIn the case of land enrolled under a Tier II conservation security contract of a producer, the producer may— 
(i)renew the contract if the producer agrees to a new conservation security plan that includes significant new conservation practices or activities, as determined by the Secretary; or 
(ii)enroll the land under a Tier III conservation security contract at the time the Tier II contract expires if the producer demonstrates that the eligibility criteria for a Tier III conservation security contract are met. 
(D)Tier III renewalsIn the case of land enrolled under a Tier III conservation security contract of a producer, the producer may renew the contract, subject to a benchmark assessment by the Secretary to determine whether the producer fully complied with the requirements of the Tier III conservation security plan.. 
(e)Elimination of maintenance paymentsSection 1238C(b)(1)(B) of such Act (16 U.S.C. 3838c(b)(1)(B)) is amended by adding at the end the following new sentence: Effective for payments made after October 1, 2006, payments under a conservation security contract may not include amounts for the maintenance of existing land management and vegetative practices or the maintenance of existing land-based structural practices.. 
(f)Minimum contract paymentSection 1238C(b) of such Act (16 U.S.C. 3838c(b)) is amended by adding at the end the following new paragraph: 
 
(4)Minimum paymentNotwithstanding any other provision in this subsection, a producer participating in the conservation security program shall be entitled to an annual payment of not less than $1,500 under a conservation security contract.. 
(g)Enrollment proceduresSubsection (f) of section 1238C of such Act (16 U.S.C. 3838c) is amended to read as follows: 
 
(f)Enrollment procedures 
(1)No use of competitive biddingIn entering into conservation security contracts with producers under this subchapter, the Secretary shall not use competitive bidding or any similar procedure. 
(2)Continuous enrollment for tier III contractsThe Secretary shall enroll lands that meet Tier III enrollment criteria on a continuous basis. 
(3)Periodic enrollment opportunities for tier I and II contractsThe Secretary shall ensure that producers whose land meets the eligibility criteria for enrollment under a Tier I or Tier II conservation security contract have the opportunity to enroll the land in the conservation security program once every three years.. 
(h)Technical assistanceSubsection (f) of section 1238C of such Act (16 U.S.C. 3838c) is amended to read as follows: 
 
(g)Technical assistance 
(1)Provision of technical assistanceFor each of fiscal years 2003 through 2013, the Secretary shall provide appropriate technical assistance to producers for the development and implementation of conservation security contracts. 
(2)LimitationThe amount expended to provide technical assistance with respect to a conservation security contract over the life of the contract may not exceed 15 percent of the total amount expended over the life of the contract.. 
104.Reauthorization of and increased enrollment authority for grassland reserve program 
(a)Extension and fundingSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (5) and inserting the following new paragraph: 
 
(5)For each of fiscal years 2002 through 2013, the grassland reserve program under subchapter C of chapter 2.. 
(b)Enrollment goals and limitation on use of rental agreementsSection 1238N(b) of such Act (16 U.S.C. 3838N(b)) is amended— 
(1)in paragraph (1), by striking 2,000,000 acres and inserting 10,000,000 acres; and 
(2)by striking paragraph (3) and inserting the following new paragraphs: 
 
(3)Limitation on use of rental agreementsOf the total number of acres enrolled in the program at any one time through the methods described in paragraph (2)(A), not more than 30 percent of the acres shall be enrolled through the use of rental agreements described in clause (i) of such paragraph. 
(4)Enrollment goalFor the period beginning on the date of the enactment of this paragraph and ending on December 31, 2013, the Secretary shall establish a goal to enroll not less than 2,000,000 acres of native grasslands in the program.. 
(c)Enrollment of Conservation Reserve Program LandSection 1238N of such Act (16 U.S.C. 3838N) is amended by adding at the end the following new subsection: 
 
(d)Enrollment of Conservation Reserve Program Land 
(1)Enrollment authorizedSubject to the eligibility requirements of subsection (c) and all other requirements of this subchapter, land enrolled in the conservation reserve program may be enrolled in the grassland reserve program if the Secretary determines that the land is of high ecological value and under significant threat of conversion to other uses.  
(2)Maximum enrollmentThe enrollment of conservation reserve program land under this subsection shall not exceed 50 percent of the total number of acres enrolled in the grassland reserve program in a given fiscal year. 
(3)Prohibition on duplication of paymentsLand enrolled in the grassland reserve program under this subsection shall no longer be eligible for payments under the conservation reserve program.. 
(d)Equity for pasture-based operationsSection 1238N of such Act (16 U.S.C. 3838N) is further amended by inserting after subsection (d), as added by subsection (c), the following new subsection: 
 
(e)Equity for pasture-based operationsConsistent with the other requirements of the program, the Secretary shall implement the program in a manner that ensures that, to the greatest extent practicable, landowners operating pasture-based systems have an equal opportunity to enroll in the program.. 
(e)BiodiversitySection 1238O of such Act (16 U.S.C. 3838o) is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by adding at the end the following new subsection:  
 
(f)BiodiversityIn emphasizing support for biodiversity consistent with the requirements of subsection (c), the Secretary shall give priority to agreements and easements that protect and restore habitat for rare, threatened, endangered, and candidate species or further the goals and objectives of the State’s comprehensive wildlife conservation strategy.. 
(f)Special grasslands reserve enhancement programSection 1238P of such Act (16 U.S.C. 3838p) is amended by adding at the end the following new subsection: 
 
(e)Special grasslands reserve enhancement agreements 
(1)AgreementsThe Secretary may enter into a special grasslands reserve enhancement agreement with a State under which the Secretary will make payments to the State or political subdivisions or agencies of the State to advance the purposes of the grassland reserve program in the State. 
(2)Payment limitationsSection 1305(d) of the Omnibus Budget Reconciliation Act of 1987 (7 U.S.C. 1308 note; Public Law 100–203) shall not apply to payments received by a State or political subdivision or agency thereof in connection with an agreement entered into under subsection (a).. 
105.Environmental quality incentives program 
(a)Extension 
(1)Funding extension and increaseSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and inserting the following new paragraph: 
 
(6)The environmental quality incentives program under chapter 4, using, to the maximum extent practicable, $2,000,000,000 in each of fiscal years 2008 through 2013.. 
(2)Conforming amendmentsSection 1240B of such Act is amended (16 U.S.C. 3839aa–2)— 
(A)in subsection (a)(1), by striking 2010 and inserting 2013; and 
(B)in subsection (g), by striking 2007 and inserting 2013. 
(b)PurposesSection 1240 of such Act (16 U.S.C. 3839aa) is amended— 
(1)in paragraph (2), by inserting , conserving energy, after resources; and 
(2)in paragraph (3), by inserting and conserve energy, after wildlife. 
(c)Predator deterrenceSection 1240B(a) of such Act (16 U.S.C. 3839aa–2(a)) is amended by adding at the end the following paragraph: 
 
(3)Predator deterrenceA producer that implements practices or other measures as part of a system of proactive predator deterrence for large carnivores, including the use of range riders, removal of carcasses, and installation of electric fencing around calving areas, shall be eligible to receive cost-share or incentive payments under this chapter.. 
(d)Bidding downSubsection (c) of section 1240B of such Act (16 U.S.C. 3839aa–2) is amended to read as follows: 
 
(c)Bidding downThe Secretary shall not assign a higher priority to any application because the applicant is willing to accept a lower cost-share or incentive payment than the applicant would otherwise be entitled to receive. Nothing in this subsection shall be construed to relieve the Secretary of the obligation, when evaluating applications for cost-share payments and incentive payments, to evaluate the cost-effectiveness of the proposed conservation practices, systems, and approaches described in the applications and to prioritize the most cost-effective applications, as required by section 1240C(1).. 
(e)Evaluation of applications for cost-share payments and incentive paymentsSection 1240C of such Act (16 U.S.C. 3839aa–3) is amended to read as follows: 
 
1240C.Evaluation of applications for cost-share payments and incentive payments 
(a)Evaluation priorities and criteriaIn evaluating applications for cost-share payments and incentive payments, the Secretary shall— 
(1)prioritize applications based on their overall level of cost-effectiveness to ensure that the conservation practices, systems, and approaches proposed are the most efficient means of achieving the anticipated environmental benefits of the project; 
(2)prioritize applications based on how effectively and comprehensively the project addresses the designated resource concern or resource concerns; 
(3)reward higher levels of environmental performance, such as advanced levels of management within land management practices; 
(4)develop criteria for evaluating applications that will ensure that national, State, and local conservation priorities are effectively addressed; and 
(5)prioritize applications that will improve environmental performance on existing operations. 
(b)Special rule for projects To improve wildlife habitatIn evaluating applications for cost-share payments and incentive payments primarily to improve wildlife habitat, in addition to meeting the requirements of subsection (a), the Secretary shall give priority to applications that— 
(1)protect and restore habitat for rare, threatened, endangered, and candidate species; or 
(2)further the goals and objectives of the State’s comprehensive wildlife conservation strategy.. 
(f)Conservation innovation grantsSection 1240H of such Act (16 U.S.C. 3839aa–8) is amended— 
(1)in subsection (a), by striking may and inserting shall; 
(2)in subsection (b)— 
(A)by striking may and inserting shall; 
(B)by striking and at the end of paragraph (2); 
(C)by striking the period at the end of paragraph (3) and inserting ; and; and 
(D)by adding at the end the following new paragraph: 
 
(4)include a plan for technology transfer.; and 
(3)by adding at the end the following new subsections: 
 
(d)Technology transferTo the maximum extent practicable, the Secretary shall ensure efficient, effective transfer of innovative technologies and approaches demonstrated through projects that receive funding under this section. 
(e)FundingIn addition to amounts made available under section 1241(a)(6) to carry out this chapter, the Secretary shall use funds of the Commodity Credit Corporation to carry out this section in the following amounts: 
(1)40,000,000 for fiscal year 2008. 
(2)50,000,000 for fiscal year 2009. 
(3)60,000,000 for fiscal year 2010. 
(4)75,000,000 for each of fiscal years 2011 through 2013.. 
(g)Funding under ground and surface water conservation programSubsection (c) section 1240I of such Act (16 U.S.C. 3839aa–9) is amended to read as follows: 
 
(c)FundingThe Secretary shall use $100,000,000 of the funds of the Commodity Credit Corporation to carry out this section for each of fiscal years 2008 through 2013. These funds are in addition to amounts made available under section 1241(a)(6) to carry out this chapter.. 
(h)Additional provisionsChapter 4 of subtitle D of title XII of such Act is amended by adding at the end the following new sections: 
 
1240J.Promotion of forest stewardship practices 
(a)Cost-share payments and incentive paymentsIn carrying out the program under this chapter, the Secretary shall promote forest stewardship by providing cost-share payments and incentive payments to non-industrial private forest owners to carry out eligible conservation activities, to— 
(1)improve water quality; 
(2)improve habitat for at-risk species; 
(3)restore ecologically important forest types; or 
(4)control invasive species. 
(b)PriorityThe Secretary shall give priority to projects that involve multiple landowners implementing eligible conservation activities in a coordinated way to address the purposes described in subsection (a). 
(c)Funding 
(1)AmountsThe Secretary shall use funds of the Commodity Credit Corporation to carry out this section in the following amounts: 
(A)$25,000,000 for fiscal year 2008; 
(B)$45,000,000 for fiscal year 2009; 
(C)$60,000,000 for fiscal year 2010; 
(D)$75,000,000 million for each of fiscal years 2011 and 2012; and 
(E)$100 million for fiscal year 2013. 
(2)Relation to other fundsThe funds made available under paragraph (1) are in addition to amounts made available under section 1241(a)(6) to carry out this chapter. 
1240K.Enhanced nutrient and manure management 
(a)Demonstration and implementation of nutrient and manure management conservation practicesIn carrying out the program under this chapter, the Secretary shall provide cost-share, incentive payments, and technical assistance to agricultural producers to demonstrate and implement innovative and advanced conservation measures that hold substantial promise for producing cost-effective improvements to air and water quality by reducing the loss of nutrients to the environment. Such conservation measures may include: 
(1)Manure processing and treatment technologies to permit more effective use and transport of manure nutrients, including energy production. 
(2)Innovative land management practices for nutrient loss reduction, such as soil amendments, innovative cropping or grazing systems, precision nutrient application, on-farm analysis of nutrient needs, and performance-based incentive systems. 
(3)Feed management. 
(4)Other projects that demonstrate and transfer the most cost-effective measures and technologies to reduce nitrogen and phosphorus losses. 
(b)PrioritiesThe Secretary shall give priority to projects that— 
(1)involve multiple landowners implementing conservation measures described in subsection (a) in a coordinated way to address the purposes of this section;  
(2)have a high likelihood of advancing or demonstrating advanced manure or nutrient management measures; and  
(3)are anticipated to produce significant benefits to air and water quality. 
(c)Locations of projectsTo be eligible to receive assistance under this section, a project must be located in a watershed or subwatershed of a body of water impaired by nutrients in which either— 
(1)the amount of nutrients contained in manure produced in the watershed or subwatershed exceeds the amount that can be applied to cropland at agronomic rates; or 
(2)conventional nutrient management techniques are inadequate to meet water quality standards. 
(d)Regional technical advisory committees 
(1)EstablishmentThe Secretary shall establish regional technical advisory committees to assist the Secretary in selecting projects for funding under this section. 
(2)ParticipationA regional technical advisory committee shall include scientists and other persons with expertise related to innovative and advanced nutrient management, to be appointed from agencies within the Department of Agriculture, other Federal and State agencies, producer associations, environmental organizations, and other interested groups. 
(3)Relationship to state technical committeesSubtitle G, relating to State technical committees shall apply to a regional technical advisory committee, except that members of the committee shall be appointed on a regional basis consistent with paragraph (2). 
(e)Equal treatmentIn implementing this section, the Secretary shall ensure that farms of all sizes are treated equitably. 
(f)FundingIn addition to amounts made available under section 1241(a)(6) to carry out this chapter, the Secretary shall use funds of the Commodity Credit Corporation to carry out this section in the following amounts: 
(1)$160,000,000 for fiscal year 2008. 
(2)$175,000,000 for fiscal year 2009. 
(3)$200,000,000 for each of fiscal years 2010, 2011, 2012, and 2013. 
1240L.Performance incentives for States 
(a)High level of performance bonusFor each of fiscal years 2008 through 2013, 10 percent of the funds made available under this chapter shall be reserved by the Secretary for bonus allocations to States that demonstrate a high level of performance in implementing the environmental quality incentives program. 
(b)Special considerationsIn evaluating State performance under subsection (a), the Secretary shall reward States that— 
(1)consistently meet the requirements of section 1240C in evaluating offers and payments; 
(2)dedicate a portion of their annual environmental quality incentives program allocation to multi-producer cooperative efforts to address specific resource concerns; 
(3)collaborate with other Federal and State agencies, local governments, educational institutions, and for-profit and nonprofit organizations to monitor and evaluate the environmental outcomes associated with implementation of the environmental quality incentives program; 
(4)demonstrate effective and efficient program delivery, including the provision of adequate technical assistance to all program participants through appropriate staffing and through cooperation with other Federal, State, Tribal, and local agencies, for-profit and nonprofit organizations, and individuals with demonstrated expertise in the planning and implementation of conservation practices, systems, and approaches; 
(5)support and encourage innovative approaches to addressing resource concerns; and 
(6)demonstrate effective outreach and innovative approaches to reaching and serving beginning farmers and ranchers, limited-resource producers, and operators with lower rates of historical participation in Federal farm and conservation programs.. 
106.Reauthorization of and increased funding for wildlife habitat incentive program 
(a)Extension and fundingSection 1241(a)(7) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(7)) is amended by striking subparagraphs (A) through (D) and inserting the following new subparagraphs: 
 
(A)$85,000,000 in fiscal year 2007; 
(B)$100,000,000 in fiscal year 2008; 
(C)$140,000,000 in fiscal year 2009; 
(D)$200,000,000 in each of fiscal years 2010 and 2011; and 
(E)$300,000,000 in each of fiscal years 2012 and 2013.. 
(b)Funding set-aside for long-term agreementsSection 1240N(b)(2) of such Act (16 U.S.C. 3839bb–1(b)(2)) is amended by striking subparagraph (B) and inserting the following: 
 
(B)Funds for long-term agreementsTo the maximum extent practicable, the Secretary shall use 25 percent of the funds made available under section 1241(a)(7) for a fiscal year to carry out during that fiscal year contracts and agreements described in subparagraph (A).. 
(c)Incentive payments and program prioritiesSection 1240N of such Act (16 U.S.C. 3839bb–1) is amended by adding at the end the following new subsection: 
 
(d)Incentive payments and program priorities 
(1)PrioritiesIn carrying out this section, the Secretary shall give priority to agreements and contracts that will— 
(A)protect or restore habitat for a federally or State-listed rare, threatened, endangered, and candidate species; or 
(B)further the goals and objectives of a State’s comprehensive wildlife conservation strategy. 
(2)Incentive payments for certain agreements and applicationsIn a case in which the Secretary enters into an agreement or contract described in paragraph (1), the Secretary may provide incentive payments to landowners under the agreement or contract, including the cost of management activities needed during the term of the agreement or contract.. 
(d)Fish habitatSection 1240N of such Act (16 U.S.C. 3839bb–1) is further amended by inserting after subsection (d), as added by subsection (c), the following new subsection: 
 
(e)Development of fish habitat 
(1)Purposes of cost-share paymentsSubsection (b)(1)(D) authorizes the Secretary to make cost-share payments to landowners to develop fish habitat. The development of fish habitat using such cost-share payments may include activities— 
(A)to protect streamside areas, including through the installation of riparian fencing and improved stream crossings; 
(B)to repair in-stream habitat; 
(C)to improve water flows and water quality, including through channel restoration; 
(D)to initiate watershed management and planning in areas in which streams are in a degraded condition due to past agricultural or forestry practices; and 
(E)to undertake other types of stream habitat improvement approved by the Secretary. 
(2)Priority projectsWhen considering applications describing projects to protect or restore fish habitat, the Secretary shall give priority to applicants who will use the cost-share payments to carry out a project— 
(A)to remove a small dam or in-stream structure; 
(B)to improve fish passage, including through culvert repair and maintenance; 
(C)to protect streamside areas; 
(D)to improve water flows, including through irrigation efficiency improvements; or 
(E)to improve in-stream flow quality or timing or temperature regimes. 
(3)Priority for projects including upland improvementsIn addition to the priority projects described in paragraph (2), to ensure that projects intended to protect or restore fish habitat also address the causes of stream habitat degradation, the Secretary shall give priority among applications describing such projects to applicants who demonstrate that upland improvements associated with the stream habitat improvement, including erosion and nutrient management have been, or will be, carried out.. 
107.Cooperative conservation partnership initiative 
(a)Establishment of grant programSubtitle D of title XII of the Food Security Act of 1985 is amended by adding at the end the following new chapter: 
 
6Cooperative Conservation Partnership Initiative 
1240W.Cooperative conservation partnership initiative 
(a)Grants and AgreementsThe Secretary shall make grants and enter into agreements for not shorter than two-year or longer than five-year terms with eligible entities specified in subsection (c) to preferentially enroll producers in one or more of the programs specified in subsection (b) to carry out special projects and initiatives through which multiple producers and other interested persons cooperate to improve water quality or address other specific resources of concern related to agricultural production on a local, State, or regional scale. 
(b)Covered programsThe conservation programs referred to in subsection (a) are the following: 
(1)Conservation reserve program, but only the continuous signup portion of the program. 
(2)Conservation reserve enhancement program.  
(3)Environmental quality incentives program. 
(4)Farmland protection program. 
(5)Grassland reserve program. 
(6)Ground and surface water conservation program. 
(7)Wetland reserve program. 
(8)Wildlife habitat incentive program. 
(c)Eligible partnersAgreements may be entered into under this section with any of the following (or a combination thereof): 
(1)States and agencies of States. 
(2)Political subdivisions of States, including State-sponsored conservation districts. 
(3)Indian tribes. 
(4)Nongovernmental organizations and associations, including conservation organizations and producer associations and cooperatives. 
(d)Applications 
(1)Competitive processThe Secretary shall establish a competitive process for considering applications for agreements under this section consistent with the evaluation criteria listed in subsection (e). 
(2)Program allocationApplications shall include— 
(A)specification of the amount of funding or acres of one or more covered programs specified in subsection (b) proposed to be allocated to carry out the special project or initiative; and 
(B)a schedule for utilization of funding or acres over the life of the proposed project or initiative. 
(e)Evaluation criteriaIn evaluating applications for agreements under this section the Secretary shall consider the extent to which— 
(1)preferential enrollment in the covered programs specified in the application will effectively address the environmental objectives established for the special project or initiative; and 
(2)the special project or initiative covered by the application— 
(A)enjoys broad local and regional support from producers and other interested persons, including governmental and nongovernmental organizations with appropriate expertise on the issues the project or initiative seeks to address; 
(B)includes clear environmental objectives and a high likelihood of success; 
(C)includes a well defined project or initiative plan that identifies sensitive areas requiring treatment and prioritizes conservation systems, practices, and activities needed to achieve environmental objectives; 
(D)promises adequate and coordinated participation to achieve the objectives of the project or initiative; 
(E)coordinates integration of local, State, and Federal efforts to make the best use of available resources and maximize cost-effective investments; 
(F)leverages financial and technical resources from sources other than the programs authorized by this subtitle, including financial and technical resources provided by Federal and State agencies, local governments, nongovernmental organizations and associations, and other private sector entities; 
(G)describes how all necessary technical assistance will be provided to each producer participating in the project or initiative, including cost estimates for technical assistance and whether such assistance will be provided by technical service providers; 
(H)addresses a local, State, regional, or national environmental priority or priorities, with particular emphasis on any priority for which there is an existing State or federally approved plan in place for addressing that priority; 
(I)links environmental and conservation objectives with other objectives, such as spurring rural economic development through increased opportunities in the project area for recreation, value-added enterprises, or direct marketing of agricultural products, and assisting beginning, limited resource, tribal, and other producers maintain the viability of their operations; 
(J)includes a plan to evaluate progress and measure results; and 
(K)clearly demonstrates that enrollment of producers in covered programs will be consistent with the purposes and policies of each individual program, as established in statute, rules and regulations, and program guidance promulgated by implementing agencies. 
(f)PrioritiesTo the maximum extent practicable, consistent with the requirements of subsection (d), the Secretary shall ensure that, each fiscal year, grants are awarded and agreements are entered into under this section to support projects and initiatives that collectively address the full range of resource concerns facing producers, ranchers, and small private forest landowners, including specifically projects and initiatives that are designed— 
(1)to achieve improvements in water quality in watersheds impacted by agriculture, particularly by increasing the participation of producers in implementing best management practices in a watershed or developing environmentally and economically viable alternative uses for manure and litter; 
(2)to achieve improvements in air quality in a geographical area where agricultural operations impact air quality, especially an area that, as determined by the Administrator of the Environmental Protection Agency, is a nonattainment area with respect to any of the national ambient air quality standards promulgated by the Administrator under section 109 of the Clean Air Act (42 U.S.C. 7409); 
(3)to conserve water for environmental purposes such as enhanced in stream flows or aquifer recharge in regions, States, or local areas where water quantity is a concern; 
(4)to assist in the recovery of Federal or State-listed endangered species or species of special concern or to further the goals and objectives of a State’s comprehensive wildlife conservation plan through the cooperative efforts of multiple producers; 
(5)to control invasive species on rangeland or other agricultural land through the cooperative efforts of multiple producers in a geographical area; 
(6)to address a specific resource of concern or set of concerns on private, non-industrial forest land; 
(7)to reduce losses of pesticides to the environment by engaging multiple producers in a geographic area in adoption of integrated pest management practices and approaches; and 
(8)to keep working farms and ranches facing development pressures in agricultural use. 
(g)Cost share 
(1)Maximum; exceptionsThe Secretary shall not require more than 25 percent of the cost of a project or initiative supported under an agreement entered into under this section to come from non-Federal sources. However, the Secretary may award more points to projects or initiatives offering to cover a higher percentage of the cost of the project or initiative from non-Federal sources. 
(2)In-kind contributionsIf the Secretary establishes a cost-share requirement for a project or initiative, the Secretary shall allow the use of in-kind contributions to meet that requirement. 
(h)Funding 
(1)Set-asideOf the funds provided each fiscal year to implement the programs specified in subsection (b), the Secretary shall use 20 percent to provide funds under agreements entered into under this section. 
(2)Allocation to statesThe Secretary shall allocate to States 60 percent of the funds reserved under paragraph (1) to allow State Conservationists, with the advice of State technical committees, to select projects and initiatives for funding under this section at the State level. 
(3)Water qualityTo the maximum extent practicable and consistent with the other requirements of this section, the Secretary shall ensure that 50 percent of the funds awarded each year under this section are awarded to projects and initiatives that will improve water quality.. 
(b)Conforming repealSection 1243 of the Food Security Act of 1985 (16 U.S.C. 3843) is amended by striking subsection (f). 
108.Regional equity in funding of certain Department of Agriculture conservation programsSubsection (d) of section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to read as follows: 
 
(d)Minimum base allocation to states for certain conservation programs 
(1)Minimum allocationIn allocating funds to States to implement the conservation programs under this subtitle D, other than the programs excluded by paragraph (2), the Secretary shall ensure that each State receives, at a minimum, $15,000,000 for each of the fiscal years 2007 through 2013. Funds provided as part of a cooperative conservation partnership initiative under chapter 6 to a project in a State or in a State adjacent to that State shall not be counted as part of the minimum base allocation to that State under this subsection. 
(2)Certain programs excludedParagraph (1) does not apply to the following programs: 
(A)The conservation reserve program under subchapter B of chapter 1. 
(B)The wetlands reserve program under subchapter C of chapter 1. 
(C)The conservation security program under subchapter A of chapter 2. 
(D)The grassland reserve program under subchapter C of chapter 2.. 
109.Exclusion of payments under Department of Agriculture conservation programs from adjusted gross income limitation 
(a)ExclusionSubsection (b)(2) of section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended by striking subparagraph (C). 
(b)Duration of adjusted gross income limitationSuch section is further amended by striking subsection (e). 
110.Reauthorization of and additional funding for agricultural management assistance program 
(a)ReauthorizationSubsection (b)(4)(B) of section 524 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended— 
(1)in clause (ii), by striking fiscal years 2003 through 2007 and inserting fiscal years 2008 through 2013; and 
(2)in clause (iii), by striking fiscal years 2004 through 2007 and inserting fiscal years 2008 through 2013. 
(b)Funding levelsSuch subsection is further amended— 
(1)in clause (ii), by striking $20,000,000 and inserting $40,000,000; and 
(2)in clause (iii)— 
(A)in subclause (I), by striking $14,000,000 and inserting $28,000,000; 
(B)in subclause (II), by striking $1,000,000 and inserting $2,000,000; and 
(C)in subclause (III), by striking $5,000,000 and inserting $10,000,000. 
111.Community Forests and Open Space Conservation Program 
(a)FindingsCongress makes the following findings: 
(1)The United States Forest Service projects that 44 million acres of privately owned forested land will be developed in the United States by 2030, including many of the most important remaining forested parcels within and adjacent to communities. 
(2)There is an urgent need to assist local governments in raising the funds necessary to purchase the most important of these parcels of privately owned forested land as they come up for sale. 
(3)The breakup of forested land into smaller parcels has resulted in an increasing number of owners of privately owned forested land, but many of these owners have little or no experience in forest stewardship. 
(4)In fast growing communities of all sizes across the United States, the remaining parcels of privately owned forested land play an essential role in protecting public water supplies, which has lead many local governments to purchase these lands for municipal or county ownership. 
(5)Rising rates of obesity and other public health problems related to inactivity have been shown to be ameliorated by improving public access to safe and pleasing areas for outdoor recreation, which has lead many local governments to purchase lands for recreational purposes under municipal or county ownership. 
(6)Across the United States, many communities of diverse types and sizes are deriving significant financial benefit from owning and managing municipal or county forestlands as a source of local revenue that also contributes significantly to the health of the forest products economy at the local and national levels. 
(7)The access to privately owned forested land for hunting, fishing, and trapping has declined, and the number of persons participating in these activities has likewise declined, as these lands are divided into smaller parcels and more owners of privately owned forested land post their land against public use, which has lead many local governments to purchase forestlands to guarantee access for hunting, fishing, and trapping. 
(8)There is a national interest and an urgent need to assist local governments in raising the funds necessary to purchase important privately owned forested land that will maintain the diverse public benefits of forestlands close to or within all manner of communities nationwide, from close-knit rural communities to fast growing suburban and exurban areas. 
(b)Establishment of programThe Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.) is amended by adding at the end the following new section: 
 
21.Community Forests and Open Space Conservation Program 
(a)Establishment and purposeThe Secretary of Agriculture shall establish within the Forest Service a program to be known as the Community Forests and Open Space Conservation Program (in this section referred to as the Program) for the purpose of assisting local governments in a State selected to participate in the Program to acquire forested land that— 
(1)is economically, culturally, and environmentally important to the locality in which the land is located; 
(2)is threatened by conversion to non-forest uses; and 
(3)will conserve public access to and benefit from the land for a wide variety of public purposes, including model forest stewardship, sustainable timber production, forest-based educational and cultural activities, wildlife habitat protection, watershed protection, or outdoor recreation, including hunting and fishing. 
(b)Selection of participating states 
(1)SelectionNot later than one year after the date of the enactment of this section, the Secretary shall select at least one State in each of the New England, Mid-Atlantic, Midwest, South, West, and Pacific Northwest regions of the United States to participate in the Program. The Secretary shall make the selections from among applications submitted by willing States. No State shall be compelled to participate in the Program. 
(2)ImplementationAuthority for implementation of the Program in a participating State shall lie with the State forester, equivalent State official, or other appropriate State natural resource management agency designated by the Governor of the State. 
(c)Eligibility and ranking criteria 
(1)State assessment of needEach participating State shall prepare an assessment of need that identifies the geographic areas within the State that will be the focus of land acquisition activities under the Program and priority objectives for conservation, based on conditions and public needs in the State. This requirement may be satisfied by inclusion of the assessment as part of an integrated State-wide forest planning process for application of Federal programs in the State. 
(2)Establishment of criteriaNot later than one year after the date of the enactment of this section, the Secretary shall establish eligibility and ranking criteria for the selection of land acquisition proposals to receive funding under the Program. The Secretary shall establish the criteria in consultation with State Forest Stewardship Advisory Committees, State Urban and Community Forestry Advisory Committees, and similar organizations. 
(3)PrioritiesIn establishing the eligibility and ranking criteria under paragraph (2), the Secretary shall give priority to the acquisition of lands that— 
(A)meet identified local open space and natural resource needs, as expressed in town plans, regional plans, or other relevant local planning documents; 
(B)can be effectively managed to model good forest stewardship for private landowners and support forest-based educational programs, including vocational education in forestry; 
(C)provide significant protection of public water supplies or other waterways; 
(D)can offer long-term economic benefit to communities through forestry; 
(E)contain important wildlife habitat;  
(F)provide convenient public access for outdoor recreation, including hunting and fishing; and 
(G)are most threatened with conversion to non-forest uses. 
(d)Application and ranking of proposals 
(1)Preparation and contentsA local government in a participating State may prepare an application for assistance under the Program in the acquisition of forested land within the geographic program focus area in the State identified under subsection (c)(1). The application shall include certification by the appropriate unit or units of local government that the proposed land acquisition is consistent with any comprehensive plans for development adopted by the unit of local government and include such other information as the Secretary may prescribe. 
(2)SubmissionParticipating States shall rank all applications according to priority and submit the applications to the Secretary at such times and in such form as the Secretary may prescribe. 
(3)National listThe Secretary shall maintain a national list of all submitted applications, ranked according to the criteria established pursuant to subsection (c). 
(e)Ownership of land 
(1)Government ownershipExcept as provided in paragraph (2), all land acquired in whole or in part using funds provided under the Program shall be owned in fee simple by a local government, such as a municipality or county. 
(2)Nonprofit organization ownershipUpon the request of a participating State, designated nonprofit organizations operating within that State may also own land acquired using funds provided under the Program, subject to the condition that the land is open for public access consistent with the purposes and criteria of the Program. 
(3)Effect of violationIf the owner of land acquired in whole or in part using funds provided under the Program sells the land, the owner shall reimburse the Secretary for the full amount of the funds provided under the Program, plus a penalty equal to 50 percent of the sale price or appraised value of the land at the time of the sale, whichever is greater. The local government or designated nonprofit organization that sold the land shall no longer be eligible for assistance under the Program. 
(f)Duties of owners 
(1)Use and prohibition on conversionThe owner of land acquired in whole or in part using funds provided under the Program shall manage the land in a manner that is consistent with the purposes for which the land was purchased under the Program and shall not convert the property to other non-forest uses. Public access for compatible recreational uses, as determined by the owner, shall be required. 
(2)Management planNot later than two years after the closing date on the purchase of land using funds under the Program, the owner of the land shall complete a management plan for the land, which shall be subject to the approval of the responsible State agency. Management plans shall be created through a public process that allows for community participation and input. 
(g)Cost Sharing requirements 
(1)Cost sharingIn accordance with such terms and conditions as the Secretary may prescribe, costs for the acquisition of land under the Program, and other costs associated with the Program, shall be shared among participating entities, including State, county, municipal, and other governmental units, landowners, corporations, or private organizations. Such costs may include costs associated with planning, administration, property acquisition, and property management. The Secretary may authorize in-kind contributions. 
(2)Federal cost shareThe Federal share of the cost to acquire land under the Program shall not exceed 50 percent of the total cost to acquire the land. Payments under this section shall be made in accordance with Federal appraisal and acquisition standards and procedures. 
(3)Administration and technical assistanceIn order to assist local governments in achieving model stewardship of land acquired under the Program, 10 percent of all funds appropriated for a fiscal year for the Program shall be allocated to the responsible State agencies in participating States to administer the Program and to provide technical assistance to local governments for forest stewardship, including development and implementation of management plans required by subsection (f)(2). 
(h)Private property protections 
(1)AccessNothing in this section— 
(A)requires a private property owner to permit public access (including Federal, State, or local government access) to private property; or 
(B)modifies any provision of Federal, State, or local law with regard to public access to, or use of, private land. 
(2)LiabilityNothing in this section creates any liability, or has any effect on liability under any other law, of a private property owner with respect to any persons injured on the private property. 
(3)Recognition of authority to control land useNothing in this section modifies any authority of Federal, State, or local governments to regulate land use. 
(4)Participation of private property ownersNothing in this section requires a private property owner to participate in the Program. 
(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the Program $50,000,000 for each of the fiscal years 2008 through 2013.. 
112.Farmland protection and farm viability programsParagraph (4) of subsection (a) of section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to read as follows: 
 
(4)The farmland protection program under subchapter B of chapter 2, using $300,000,000 in each of fiscal years 2008 through 2012.. 
113.Healthy forests reserve program 
(a)Methods of enrollmentSection 502(f)(1)of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(f)(1)) is amended by striking subparagraph (C) and inserting the following new subparagraph: 
 
(C)a permanent easement.. 
(b)FundingSection 508 of such Act (16 U.S.C. 6578) is amended to read as follows: 
 
508.Funding for healthy forests reserve program 
(a)Funding sourceFor each of fiscal years 2008 through 2013, the Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out the healthy forests reserve program, including the provision of technical assistance under the program. 
(b)Section 11 capThe use of Commodity Credit Corporation funds under subsection (a) to provide technical assistance under the healthy forests reserve program shall not be considered an allotment or fund transfer from the Commodity Credit Corporation for purposes of the limitation on expenditures for technical assistance imposed by section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i).. 
114.Integrated pest management initiative 
(a)Initiative requiredThe Secretary of Agriculture shall implement an integrated pest management initiative in priority areas identified by the Secretary pursuant to subsection (b) for the purpose of assisting agricultural producers operating in a priority area to comply with pest management regulations and alleviate the need for additional regulations regarding pest management activities. 
(b)Identification of priority areas 
(1)IdentificationThe Secretary of Agriculture shall identify priority areas where the adoption by agricultural producers of integrated pest management practices and approaches offers the greatest potential benefit to producers seeking to comply with pest management regulations and alleviate the need for additional regulations regarding pest management activities. At a minimum, priority areas shall include agricultural lands dominated by the production of specialty crops and agricultural lands where agricultural pest management activities are regulated for the purpose of mitigating specific impacts to human health or the environment, such as an area in which pollutants exceed authorized total maximum daily load or an air quality non-attainment area. 
(2)ConsultationThe Secretary shall identify priority areas in consultation with the Environmental Protection Agency, the United States Geological Service, the United States Fish and Wildlife Service, agricultural producers, appropriated State agencies, and other interested persons. 
(c)Activities in priority areas 
(1)Expedited approval of management practicesThe Secretary of Agriculture shall develop the best-available integrated pest management practices for the primary agricultural commodities and significant pests in each priority area identified under subsection (b) and expedite approval of these practices for implementation by agricultural producers. 
(2)Improved evaluation of management plansThe Secretary shall develop and make available criteria to enable staff of the Natural Resources Conservation Service and agricultural producers operating in priority areas identified under subsection (b) to effectively compare pest management plans, considering relative risks and potential benefits to multiple resources of concern, including air, surface water, ground water, bees and other pollinators, wildlife, and worker safety. 
(3)Technical assistanceThe Secretary may enter in cooperative agreements, memorandums of understanding, and contracts for services with technical service providers, other agencies, and non-Federal organizations, as necessary, to assist in providing technical assistance regarding integrated pest management planning and implementation to producers operating in priority areas identified under subsection (b). 
(4)MarketingThe Secretary may market the availability of integrated pest management tools and training to agricultural producers in the priority areas identified under subsection (b). 
(5)Program integrationThe Secretary shall set goals for integrating the integrated pest management initiative with the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) and other conservation programs in each priority area identified under subsection (b), including indicators of the extent to which these programs fund integrated pest management practices and the extent to which supported integrated pest management practices reduce pesticide use and risk. 
(d)Annual reportThe Secretary of Agriculture shall submit to Congress an annual report on the integrated pest management initiative, including progress in meeting the program integration goals set under subsection (c)(5). 
(e)FundingThe Secretary of Agriculture may use funds provided for the conservation security program and environmental quality incentives program under subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) to implement the integrated pest management initiative. 
115.Conservation access initiative to encourage greater participation by socially disadvantaged farmers and ranchers in conservation programs 
(a)DefinitionsIn this section: 
(1)Socially disadvantaged groupThe term socially disadvantaged group means a group of persons whose members have been subjected to racial or ethnic prejudice because of their identity as members of a group without regard to their individual qualities. 
(2)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher means a farmer or rancher who is a member of a socially disadvantaged group. 
(3)Eligible entityThe term eligible entity means any of the following: 
(A)Any community-based organization, network, or coalition of community-based organizations that— 
(i)has demonstrated experience in providing agricultural education or other agriculturally related services to socially disadvantaged farmers or ranchers; 
(ii)has provided to the Secretary of Agriculture documentary evidence of work with socially disadvantaged farmers or ranchers for not less than a five-year period preceding the submission of an application for assistance under this section; and 
(iii)does not engage in activities prohibited under section 501(c)(3) of the Internal Revenue Code of 1986. 
(B)An Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or a national tribal organization that has demonstrated experience in providing agriculture education or other agriculturally related services to socially disadvantaged farmers or ranchers in a region. 
(C)An 1890 institution or 1994 institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)), including West Virginia State College. 
(D)An Indian tribal community college or an Alaska Native cooperative college. 
(E)An Hispanic-serving institution (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)). 
(F)Any other institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that has demonstrated experience in providing agriculture education or other agriculturally related services to socially disadvantaged farmers or ranchers in a region. 
(b)InitiativeWith respect to all programs authorized or amended by this title, the Secretary of Agriculture shall establish a conservation initiative for socially disadvantaged farmers or ranchers. With respect to such programs that serve an Indian tribe, the Secretary shall be required to pay the costs of office space to carry out conservation functions authorized under this section. 
(c)Special rule for cost-share paymentsNotwithstanding the actual cost sharing requirements imposed by a program authorized or amended by this title, the Secretary of Agriculture may pay up to 100 percent of the costs incurred by a socially disadvantaged farmer or rancher to participate in the program. 
(d)Outreach and assistanceThe Secretary of Agriculture shall carry out an outreach and technical assistance program to encourage and assist socially disadvantaged farmers or ranchers to participate equitably in the full range of agricultural programs authorized or amended by this title. 
(e)Grants and contractsThe Secretary of Agriculture may make grants to, and enter into contracts and other agreements with, an eligible entity to provide information and technical assistance to socially disadvantaged farmers or ranchers so that they can participate equitably in the full range of agricultural programs authorized or amended by this title. 
(f)Relationship to other lawThe authority to carry out this section shall be in addition to any other authority provided in this or any other Act. 
(g)FundingThe Secretary of Agriculture may reserve up to 10 percent of the funds provided for a fiscal year for financial assistance under the conservation programs under subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) to carry out this section. 
116.Conservation loan guarantee programSubtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1921–1936a) is amended by inserting after section 304 the following: 
 
304A.Conservation loan guarantee program 
(a)In generalThe Secretary may provide a loan guarantee, an interest subsidy, or both, to enable an eligible borrower to obtain a qualified conservation loan. 
(b)DefinitionsIn this section: 
(1)Eligible borrowerThe term eligible borrower means a farmer, rancher, farm cooperative, private domestic corporation, partnership, joint operation, trust, or limited liability company, that is engaged primarily and directly in agricultural production in the United States. 
(2)Qualified conservation loanThe term qualified conservation loan means a loan that meets the following requirements: 
(A)PurposeThe loan proceeds are required to be used to cover the costs to the borrower of carrying out a qualified conservation project. 
(B)Principal amountThe principal amount of the loan is not more than $1,000,000. 
(C)Repayment periodThe loan repayment period shall not exceed 10 years. 
(D)No repayment required in first yearThe lender is prohibited from requiring any part of the loan to be repaid in the 1-year period that begins with the date of the closing of the loan. 
(E)No loan forgivenessThe lender is prohibited from forgiving any part of the loan. 
(F)Limited processing feeThe total of all processing fees charged with respect to the loan does not exceed such amount as shall be prescribed by the Secretary.  
(3)Qualified conservation projectThe term eligible conservation project means, with respect to an eligible borrower, conservation measures included in a conservation plan for a farming or ranching operation of the borrower, including— 
(A)the installation of conservation structures, including terraces, sod waterways, permanently vegetated stream borders and filter strips, windbreaks (tree or grass), shelter belts, and living snow fences, if all plantings consist of vegetation appropriate to the locale; 
(B)the establishment of forest cover for sustained yield timber management, erosion control, or shelter belt purposes, if the forest cover is appropriate to the locale; 
(C)the installation of water conservation measures; 
(D)the installation of waste management systems; 
(E)the establishment or improvement of permanent pasture; 
(F)the payment of costs of complying with section 1212 of the Food Security Act of 1985; 
(G)other purposes consistent with the conservation plan; 
(H)any conservation project or practice, as described by technical guides and handbooks issues by the Natural Resources Conservation Service; or 
(I)emerging conservation practices, techniques, or technologies, as approved by the Secretary. 
(c)Limitations applicable to loan guarantees 
(1)Limitation on amount of guaranteeThe portion of a loan that the Secretary may guarantee under this section shall be not less than 80 percent and not more than 90 percent of the principal amount of the loan. 
(2)Limitation on total amount outstandingThe aggregate principal amount of outstanding loans guaranteed by the Secretary under this section shall not exceed $1,000,000,000. 
(d)Limitation on amount of interest subsidyThe interest subsidy which the Secretary may provide under this section with respect to a loan shall result in a reduction of the interest rate agreed upon by the borrower and the lender (but to not less than zero) by— 
(1)500 basis points, if the principal amount of the loan is less than $100,000; 
(2)400 basis points, if the principal amount of the loan is not less than $100,000 and is less than $500,000; and 
(3)300 basis points, in any other case. 
(e)Administrative provisions 
(1)Authority to collect processing feeThe Secretary may assess a fee to cover the cost of processing an application under this section equal to not more than 1 percent of the principal amount of the loan sought by the applicant, as described in the application. 
(2)Provision of financial informationAn applicant for a loan guarantee or interest subsidy under this section shall provide the Secretary with such financial information as may be required by the Secretary, in the manner generally required by commercial agricultural lenders in the geographical area where the farming or ranching operation of the applicant is located.  
(3)AppraisalThe Secretary may require that an appraisal made in connection with an application for a loan guarantee or interest subsidy under this section be conducted by a specialized appraiser that uses standards similar to the standards used for similar purposes in the private sector, as determined by the Secretary. 
(4)Approval of applicationThe Secretary shall not approve an application submitted pursuant to this section, unless the Natural Resources Conservation Service has determined that— 
(A)the loan sought by the applicant, as described in the application, would be a qualified conservation loan; and 
(B)the project for which the loan is sought is likely to result in a net benefit to the environment. 
(5)Deadline for decision on applicationWithin 45 business days after the receipt of an application for assistance under this section, the Secretary shall transmit to the applicant the decision of the Secretary to approve or disapprove the application, to the extent practicable. 
(6)Equitable distribution of loan guarantees and interest subsidies The Secretary shall ensure that loan guarantees and interest subsidies under this section are equitably distributed among agricultural producers according to the scale of the operations of the producers. 
(f)Relationship with other conservation programsNeither the application for, nor the receipt of, a loan guarantee or an interest subsidy under this section shall affect the eligibility of the recipient for assistance under title XII of the Food Security Act of 1985 or the Watershed Protection and Flood Prevention Act. 
(g)AppropriationsFor each of fiscal years 2008 through 2013, the Secretary shall use such funds of the Commodity Credit Corporation as are necessary to carry out this section.. 
117.Pilot program for comprehensive conservation planning 
(a)Pilot program requiredThe Secretary of Agriculture shall establish a pilot program to evaluate the feasibility of assisting producers, before they apply for assistance under any conservation program under subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.), by making a comprehensive assessment of the resource concerns, needs, and alternative solutions for the producer’s entire operation, as determined by the Secretary, following the procedures in the conservation planning manual of the Natural Resources Conservation Service.  
(b)LocationsThe pilot program shall be undertaken in the following locations: 
(1)The Chesapeake Bay watershed. 
(2)The Great Lakes Basin. 
(3)The Connecticut River watershed. 
(4)The Highlands Region, as defined in section 3 of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2375). 
(5)The Upper Mississippi River Basin. 
(c)Provision of assistanceThe assistance to producers shall be provided by the Secretary directly or through third-party providers certified by the Secretary, and shall be provided without charge to the producer. The results of the comprehensive conservation planning shall be provided to the producer to enable informed choices on the type of financial assistance available through conservation programs administered by the Secretary that would most effectively address the resource needs of the farmer’s operation consistent with the environmental goals for the area in which the operation is located. 
(d)FundingThe Secretary shall use funds of the Commodity Credit Corporation to carry out the pilot program in the amount of $40,000,000 for each of fiscal years 2008 through 2013. The funds shall be equally divided, to the maximum extent practicable, between each of the four pilot program locations. 
(e)Assessment and ReportThe Secretary shall conduct an assessment of the effectiveness of the pilot program and publish a report, to be available to the public, of the results of the assessment. An assessment and report shall be undertaken in the second year and the fifth year of the pilot program. 
118.Technical assistance under Department of Agriculture conservation programs 
(a)Use of third-party providersSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended— 
(1)in subsection (a), by striking paragraph (2) and inserting the following new paragraph: 
 
(2)at the option of the producer, through an approved third party, if available.; and 
(2)in subsection (b)— 
(A)by striking paragraph (1) and inserting the following new paragraph: 
 
(1)System for evaluation of providersThe Secretary shall establish, by regulation, a system for approving individuals and entities to provide technical assistance to carry out programs under this chapter, including criteria for the evaluation of providers or potential providers of technical assistance.;  
(B)by striking paragraph (3) and inserting the following new paragraph: 
 
(3)Competitive biddingThe Secretary may accept bids from approved third parties to provide technical assistance to producers eligible for that assistance.; and 
(C)in paragraph (4), by striking may request and inserting shall request, to the maximum extent practicable,. 
(b)Cooperative Conservation Educational Assistance ProgramSuch section is further amended by adding at the end the following new subsection: 
 
(c)Cooperative Conservation Educational Assistance ProgramThe Secretary shall establish a cooperative conservation educational assistance program through which a student at an institution of higher education, in a field of study such as agronomy, conservation biology, engineering, and other subject relevant to the provision of technical assistance under this section, may receive educational assistance in exchange for a commitment of service to the Natural Resources Conservation Service or other agency within the Department of Agriculture involved in providing such assistance. Establishment of the program shall be carried out by rulemaking, and the final rule shall be issued not later than 180 days after the date of the enactment of this subsection.. 
IIEnergy 
201.Definition of biomassSection 9001(3)(B)(i) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(3)(B)(i)) is amended by inserting and crop waste after agricultural crops. 
202.Support for development of biorefineries 
(a)Assistance methodsSubsection (c) of section 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) to read as follows: 
 
(c)AssistanceThe Secretary shall award grants and make loans and loan guarantees to eligible entities to assist in covering the cost of development and construction of biorefineries or for the construction or deployment of methane digesters used to capture the methane gas from livestock manure for use as a fuel source for biofuel production to carry out projects to demonstrate the commercial viability of 1 or more processes for converting biomass to fuels or chemicals.. 
(b)Environmental goalsSubsection (e)(2) of such section is amended— 
(1)by striking and at the end of clause (i); 
(2)by redesignating clause (ii) as clause (iii); and 
(3)by inserting after clause (i) the following new clause: 
 
(ii)shall select projects based upon the extent to which the projects meet environmental goals for feed stocks and refineries, including goals related to reductions in greenhouse gas emissions and improvement in water quality and wildlife habitat, developed by the Secretary in consultation with the Secretary of the Interior, the Secretary of Energy, and the National Academy of Sciences; and. 
(c)Cost sharingSubsection (f) of such section is amended to read as follows: 
 
(f)Cost sharing and interest rates 
(1)In generalThe combined amount of a grant and loan made or guaranteed under this section shall not exceed 50 percent of the cost of the project. 
(2)Form of recipient shareThe recipient share of the cost of a project may be made in the form of cash or the provision of services, material, or other in-kind contributions. The amount of the recipient share made in the form of the provision of services, material, or other in-kind contributions shall not exceed 25 percent of the amount of the share determined under paragraph (1). 
(3)Interest rateA loan made under subsection (c) shall bear interest at the rate equivalent to the rate of interest charged on Treasury securities of comparable maturity on the date the loan is approved. The interest rate shall remain in effect for the term of the loan.. 
(d)Energy reserve programSuch section is further amended— 
(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and 
(2)by inserting after subsection (f) the following new subsection: 
 
(g)Energy reserve program 
(1)Program requiredUntil December 31, 2013, the Secretary shall carry out an energy reserve program under which not more than 100,000 acres of land may be enrolled through the use of five-year contracts to assist owners and operators with the production of feed stocks for the projects carried out pursuant to this section. 
(2)Eligible landsThe Secretary may include any land, regardless of a cropping history, so long as the feed stock is produced and harvested consistent with the needs of the environment, as provided in paragraph (3). 
(3)Duties of owners and operatorsUnder a contract entered into under this subsection, an owner or operator of land shall implement a feed stock conservation plan to ensure that lands enrolled are managed consistent with the needs of the environment, including the needs of wildlife. Paragraphs (5) and (6) of section 1232(a) of the Food Security Act of 1985 (16 U.S.C. 3832(a)) shall apply to the contracts 
(4)PaymentsThe Secretary shall provide annual rental payments to owners and operators of lands of amounts not greater than $25,000 for any fiscal year, and shall establish the amounts of payments through— 
(A)the submission of bids for such contracts by owners and operators in such manner as the Secretary may prescribe; or 
(B)such other means as the Secretary determines are appropriate.. 
(e)FundingSubsection (i) of such section, as amended by subsection (d)(1), is amended to read as follows: 
 
(i)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $100,000,000 for each of fiscal years 2008 through 2013.. 
(f)Conforming amendmentsSuch section is further amended— 
(1)in the section heading, by striking grants; 
(2)in subsection (c), by striking a grant and inserting assistance; and 
(3)in subsection (e), by striking grants both places it appears and inserting assistance. 
203.Reauthorization of energy audit and renewable energy development programSection 9005(i) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105(f)) is amended by striking fiscal years 2002 through 2007 and inserting fiscal years 2008 through 2013. 
204.Reauthorization of and increased funding for renewable energy systems and energy efficiency improvements program 
(a)PrioritiesSection 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended— 
(1)by redesignating subsection (c) through (f) as subsection (d) through (g), respectively; and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)PriorityThe Secretary shall establish a system to rank applications for loans, loan guarantees, and grants under this section that considers the extent to which the proposed project— 
(1)will produce environmental benefits, including reductions in greenhouse gas emissions, other improvements in air quality, and improvements in water quality; and 
(2)fosters community or cooperative approaches to renewable energy development.. 
(b)FundingSubsection (f) of section 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended to read as follows: 
 
(f)Funding 
(1)Availability of fundsOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section the following amounts: 
(A)$60,000,000 for fiscal year 2008. 
(B)$90,000,000 for fiscal year 2009. 
(C)$130,000,000 for fiscal year 2010. 
(D)$180,000,000 for fiscal year 2011. 
(E)$250,000,000 for fiscal year 2012. 
(2)DurationFunds made available under paragraph (1) shall remain available until expended.. 
205.Reauthorization of Department of Agriculture bioenergy programSubsection (c) of section 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended: 
 
(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section not more than $150,000,000 for each of fiscal years 2008 through 2013.. 
206.Reauthorization of and increased funding for biomass research and developmentSection 310 of the Biomass Research and Development Act of 2000 (7 U.S.C. 7624 note; Public Law 106–224) is amended to read as follows: 
 
310.Funding 
(a)FundingOf funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this title— 
(1)$15,000,000 for fiscal year 2008; and 
(2)$25,000,000 for each of fiscal years 2009 through 2013. 
(b)Authorization of AppropriationsIn addition to amounts transferred under subsection (a), there are authorized to be appropriated to carry out this title $200,000,000 for each of fiscal years 2006 through 2015. 
(c)Availability of fundsAmounts made available under subsection (a) or appropriated pursuant to the authorization of appropriations in subsection (b) shall remain available until expended.. 
207.Reauthorization of carbon cycle research 
(a)Research conducted through Consortium for Agricultural Soils Mitigation of Greenhouse Gases 
(1)Participants in consortiumSubsection (b) of section 221 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 6711) is amended by striking are in the matter preceding paragraph (1) and inserting include. 
(2)Authorization of appropriationsSubsection (g) of such section is amended by striking fiscal years 2002 through 2007 and inserting fiscal years 2007 through 2012. 
(b)Cooperative research projectsSubsection (d)(4) of such section is amended by striking fiscal years 2002 through 2007 and inserting fiscal years 2008 through 2013. 
(c)Extension projectsSubsection (e)(3) of such section is amended by striking fiscal years 2002 through 2007 and inserting fiscal years 2008 through 2013. 
IIIHealthy Food Choices 
301.Reauthorization of and increased funding for community food project competitive grants 
(a)Authority To provide assistanceSection 25(b) of the Food Stamp Act of 1977 (7 U.S.C. 2034(b)) is amended— 
(1)in paragraph (1) by striking From amounts made available to carry out this Act, the Secretary may and inserting The Secretary shall; and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)Funding amountsFrom amounts made available to carry out this Act, the Secretary shall use $60,500,000 for each of fiscal years 2008 through 2013 to make grants under this section.. 
(b)Preference for certain projectsSection 25(d) of the Food Stamp Act of 1977 (7 U.S.C. 2034(d)) is amended— 
(1)in paragraph (3) by striking or at the end; 
(2)in paragraph (4) by striking the period at the end and inserting ; or ; and 
(3)by adding at the end the following: 
 
(5)serve special project needs in areas of— 
(A)transportation and processing for expanding institutional and emergency food service demand for local food; 
(B)retail access to healthy foods in underserved markets; 
(C)integration of urban and metro-area food production in food projects; and 
(D)technical assistance for youth, socially disadvantaged individuals, and limited resource groups.. 
(c)Matching funds requirementsSection 25(e)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2034(e)(1)) is amended by striking 50 and inserting 75.  
(d)Term of grantSection 25(f)(2) of the Food Stamp Act of 1977 (7 U.S.C. 2034(f)(2)) is amended by striking 3 and inserting 5.  
(e)FundingSection 25(h)(4) of the Food Stamp Act of 1977 (7 U.S.C. 2034(h)(4)) is amended— 
(1)by striking fiscal years 2003 through 2007 and inserting fiscal years 2008 through 2013; and 
(2)by striking $200,000 and inserting $500,000.  
302.Expansion of fresh fruit and vegetable programSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in subsection (g)— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking July 2004 and inserting July 2007; and 
(B)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)100 elementary or secondary schools in each State; 
(B)additional elementary or secondary schools in each State in proportion to the student population of the State; and; 
(2)in paragraph (3)(A), by striking paragraph (1)(B) and inserting paragraph (1); 
(3)in paragraph (5), in each of subparagraphs (A) and (B), by striking 2008 and inserting 2011; and 
(4)in paragraph (6)(B)(i)— 
(A)by striking October 1, 2004, and inserting October 1, 2007,; and 
(B)by striking $9,000,000 and inserting $300,000,000. 
303.Authorization level for farm-to-cafeteria activitiesSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in subsection (i)(2) by striking such sums as are necessary and all that follows through the period at the end and inserting to carry out this subsection $20,000,000 for each of fiscal years 2008 through 2013.. 
304.Extension of WIC farmer’s market nutrition programSection 17(m)(9)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended— 
(1)in clause (i), by striking 2009 and inserting 2013; and 
(2)by striking clause (ii) and inserting the following: 
 
(ii)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this subsection $20,000,000 for fiscal year 2008, $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year 2010, $60,000,000 for fiscal year 2011, and not less than $75,000,000 for fiscal year 2012 and each fiscal year thereafter. Such funds shall remain available until expended.. 
305.Senior farmers’ market nutrition programSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended— 
(1)in subsection (a) by striking $5,000,000 and all that follows through 2007, and inserting $20,000,000 for fiscal year 2008, $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year 2010, $60,000,000 for fiscal year 2011, and not less than $75,000,000 for fiscal year 2012 and each fiscal year thereafter; 
(2)in subsection (b)— 
(A)in paragraph (2) by striking and at the end, 
(B)in paragraph (3) by striking the period at the end and inserting ; and, and 
(C)by adding at the end the following: 
 
(4)to promote the transition to organic and other environmentally beneficial food production systems.; and 
(3)by adding at the end the following new subsection: 
 
(d)Eligible participants; benefit levelsThe regulations required by subsection (c)— 
(1)shall allow for participation by farmers markets, and roadside stands, community supported agriculture programs; and 
(2)shall not limit the ability of State or regional programs to set benefit levels per individual senior.. 
306.Farmers’ market promotion programSection 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended by striking subsections (d) and (e) and inserting the following: 
 
(d)Criteria and Guidelines 
(1)In generalThe Secretary shall establish criteria and guidelines for the submission, evaluation, and funding of proposed projects under the Program. 
(2)PriorityThe Secretary shall prioritize for funding projects that will support, encourage, or promote the transition to organic and other environmentally beneficial forms of agricultural production. 
(e)FundingThe Secretary shall use $25,000,000 of funds of the Commodity Credit Corporation to carry out this section in each of the fiscal years 2008 through 2013, of which $5,000,000 shall be used to support the use of electronic benefit transfers at farmers’ markets.. 
307.Department of Defense and Department of Agriculture procurement of locally produced agricultural products 
(a)FindingsCongress finds the following: 
(1)Locally procured agricultural products, as compared to products transported from distant sources— 
(A)are often harvested closer to full ripeness and can have higher nutritional quality; 
(B)can have improved ripeness, taste, or selection, which can increase rates of consumption of agricultural products; and 
(C)are more efficient to store, distribute, and package. 
(2)Use of local produce— 
(A)reduces dependence upon foreign oil by reducing fuel consumption rates associated with the production or transportation of agricultural products; 
(B)can help to improve the ability of those using the procurement system to provide education on nutrition, farming, sustainability, energy efficiency, and the importance of local purchases to the local economy; 
(C)helps to maintain a robust logistics network for agricultural product procurement; and 
(D)promotes farm, business, and economic development by accessing local markets. 
(3)Section 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) directs the Secretary of Agriculture to encourage institutions participating in the school lunch program established under that Act and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) to purchase, in addition to other food purchases, locally produced foods, to the maximum extent practicable and appropriate. 
(b)Department of Defense Geographic procurement preferenceNotwithstanding any other provision of law, the Department of Defense may use a geographic preference to purchase locally produced agricultural products for— 
(1)the Defense Supply Center Philadelphia; 
(2)the Department of Defense Farm to School Program; 
(3)the Department of Defense Fresh Fruit and Vegetable Program; 
(4)the service academies; 
(5)Department of Defense domestic dependant schools; 
(6)other Department of Defense schools under chapter 108 of title 10, United States Code; 
(7)commissary and exchange stores; and 
(8)morale, welfare, and recreation facilities operated by the Department of Defense 
(c)Department of Agriculture and related entities geographic procurement preferenceNotwithstanding any other provision of law, the Department of Agriculture, schools, local educational agencies, and other entities may use a geographic preference to purchase locally produced agricultural products for— 
(1)the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); 
(2)the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(3)the summer food service program for children established under section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761); and 
(4)the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766). 
(d)Addition of geographic preferenceIn the case of the purchase of agricultural products for a program or entity described in subsection (b) or (c), the local food service director or other entity making the purchase may include the geographic preference provided by such subsections in bid specifications and may select a bid involving locally produced agricultural products, even if that bid is not the lowest bid. 
(e)ReportingA school, local educational agency, or other entity participating in one or more of the programs described in subsection (c) shall report to the Secretary of Agriculture if the school, local educational agency, or other entity pays more than 10 percent more than the lowest bid to purchase locally produced agricultural products in accordance with this section. 
(f)ReviewThe Secretary of Defense and the Secretary of Agriculture shall periodically review the use of the geographic preference provided by this section to prevent fraud or abuse. 
308.Fruit and vegetable nutrition promotion program 
(a)In generalThe Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service, shall establish and carry out a program to provide assistance to eligible trade organizations described in subsection (c) to increase the consumption of fruits and vegetables in the United States to meet Federal health guidelines. 
(b)Requirements for participationTo be eligible for assistance under this section, an organization shall— 
(1)be an eligible trade organization; 
(2)prepare and submit a plan to increase the consumption of fruits and vegetables in the United States to the Administrator of the Agricultural Marketing Service that meets any guidelines governing such plans established by the Administrator; and 
(3)meet any other requirements established by the Administrator. 
(c)Eligible trade organizationsAn eligible trade organization under this section shall be— 
(1)a nonprofit fruit and vegetable trade organizations in the United States; 
(2)a nonprofit State or regional fruit and vegetable organization; 
(3)a fruit and vegetable agricultural cooperative in the United States; 
(4)a commodity board or commission in the United States; or 
(5)a small business engaged in the fruit and vegetable industry in the United States. 
(d)Matching fundsAssistance provided under this section shall not exceed— 
(1)in the case of an organization described in paragraphs (1) through (4) of subsection (c), 90 percent of the cost of the plan to increase the consumption of fruits and vegetables in the United States submitted under subsection (b)(2); and 
(2)in the case of an organization described in subsection (c)(5), 50 percent of the cost of the plan to increase the consumption of fruits and vegetables in the United States submitted under subsection (b)(2). 
(e)FundingOf the funds available to the Commodity Credit Corporation, the Administrator of the Agricultural Marketing Service shall use $100,000,000 in each of fiscal years 2008 through 2011 to carry out this section. 
309.Use of Dietary Guidelines for Americans in special nutrition programs and school lunch programsSection 9(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)) is amended by adding at the end the following: 
 
(5)Allocations to be based on dietary guidelinesFor the school year beginning in July 2007 and each school year thereafter, the Secretary shall ensure that allocations of food and food ingredients offered in school nutrition programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) are based on the most recent Dietary Guidelines for Americans.. 
310.Section 32 specialty crop purchases 
(a)Minimum level of purchasesSection 32 of the Act of August 24, 1935 (7 U.S.C. 612c) is amended in the sixth sentence by inserting after and their products the following: , and, for each of fiscal years 2008 through 2012, the Secretary of Agriculture shall devote not less than $400,000,000 of sums appropriated under this section to purchases of non-basic agricultural commodities, such as fruits, vegetables, and other specialty food crops. 
(b)Expansion of DOD fresh programSuch section is further amended by inserting after the sixth sentence, as amended by subsection (a), the following new sentence: Of the funds specified in the preceding sentence, the Secretary of Agriculture shall expend not less than $150,000,000 for each of fiscal years 2008 through 2012 for the purchase of fresh fruits and vegetables for distribution to schools and service institutions in accordance with section 6(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(a))..  
311.Amendments to the food stamp program 
(a)Definition Section 3 of the Food Stamp Act of 1977 (7 U.S.C. 2012) is amended by adding at the end the following 
 
(v)Food stamp nutrition education means direct education, group activities, community health promotion, and comprehensive public health approaches (including but not limited to, social marketing, mass media, public-private partnerships, policy, systems and environmental changes, and evaluation) that promote healthy eating and make healthy food and physical activity choices more desired, affordable, and accessible. To serve all those potentially eligible for food stamps, nutrition education programs should be designed to reach large numbers of low-income individuals. Programs shall support behavior change consistent with the Dietary Guidelines for Americans, including a diet rich in fruits and vegetables and whole grains.. 
(b)AdministrationSection 11(e)(1)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(1)(A) is amended by inserting , and provide food stamp nutrition education after program. 
312.Food stamp fruit and vegetable electronic benefit transfer pilot project 
(a)FindingThe Congress finds that increased consumption of fruits and vegetables by participants in the food stamp program will significantly improve the overall dietary habits of such participants. 
(b)Pilot ProjectThe Secretary of Agriculture shall establish and carry out a pilot project that will provide to each participant in the food stamp program who receives benefits in the form of an electronic benefit transfer, financial incentives for each dollar of such benefits expended by such recipient to facilitate the purchase of fresh fruits and vegetables. 
(c)Authorization of AppropriationsThere is authorized to be appropriated $10,000,000 for each of 5 fiscal years to carry out this section. 
IVPromotion of New Markets and Farm Viability 
401.Farm viability program 
(a)Program requiredSubsection (a) of section 1238J of the Food Security Act of 1985 (16 U.S.C. 3838j) is amended by striking The Secretary may and inserting Using amounts made available under subsection (b), the Secretary shall. 
(b)FundingSubsection (b) of such section is amended to read as follows: 
 
(b)FundingIn addition to other funds made available to carry out this subchapter for each of fiscal years 2008 through 2013, the Secretary shall use $50,000,000 of funds of the Commodity Credit Corporation each fiscal year to make grants to eligible entities under subsection (a).. 
402.National organic certification and transition cost share programSection 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows: 
 
10606.National organic certification and transition cost share program 
(a)In generalOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture (acting through the Natural Resources Conservation Service) shall use $80,000,000 for each of fiscal years 2008 through 2013 to establish a national organic certification and transition cost-share program to assist producers and handlers of agricultural products in obtaining certification under the national organic production program established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) and to assist producers and handlers in making the transition to organic production under the such program. 
(b)Certification costs 
(1)In generalThe Secretary shall pay under this section a portion of the costs incurred by a producer or handler in obtaining certification under the national organic production program, as certified to and approved by the Secretary. 
(2)Maximum amountThe amount of a payment made to a producer or handler for certification under this section shall be $750 per year. 
(3)FundingOf the funds made available under subsection (a), the Secretary (acting through the Agricultural Marketing Service) shall use $25,000,000 for each of the fiscal years 2008 through 2013 to share up to 75 percent of the cost of certification. 
(c)Accreditation and enforcement costsOf the funds made available under subsection (a), the Secretary (acting through the Agricultural Marketing Service) shall use $5,000,000 for each of the fiscal years 2008 through 2013 to fund the accreditation and enforcement programs operated by the National Organic Program to implement the accreditation and enforcement provisions of the Organic Foods Production Act of 1990. 
(d)Reimbursements for Infrastructure Necessary To Implement Organic Practice Standards 
(1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a program to reimburse producers and handlers for the costs of transition to organic production. 
(2)ProgramUnder the program established under paragraph (1), the Secretary (acting through the Natural Resources Conservation Service) shall use $50,000,000 for each of the fiscal years 2008 through 2013 to assist producers and handlers developing and implementing infrastructure and practices necessary to transition land and animals to meet the requirements of the Organic Food Production Act of 1990. 
(3)Plan submissionThe Secretary may only reimburse a producer or handler under this section if the producer or handler submits to the Secretary an organic transition plan that contains the expected costs for infrastructure and practices, the environmental and economic benefits derived from the infrastructure or implementing organic practice standards, and a demonstration of the existence of a market or the reasonable expectation of a future market for the products to be produced or handled. 
(4)Appropriate infrastructure and practice standardsThe Secretary shall only reimburse producers and handlers under this subsection for the costs of the following: 
(A)Organic practices and activities during transition to certified organic production consistent with an approved plan to transition to certified organic production. 
(B)Farm infrastructure necessary to implement organic practice standards, including livestock watering facilities and fencing, so long as such infrastructure is consistent with an approved plan to transition to certified organic production. 
(C)Organic livestock welfare measures, so long as such infrastructure or practices and activities are necessary to implement an organic practice standard and are consistent with an approved plan to transition to certified organic production. 
(D)Advanced organic practices consistent with approved certified organic production. 
(E)Technical assistance, including the costs of developing an approved transition plan under this section. 
(F)Other measures the Secretary, after consultation with the National Organic Standards Board, determines are appropriate. 
(5)Organic transition technical adviceThe Secretary shall consult with the National Organic Standards Board regarding the elements of an approved organic transition plan and to identify and recommend ways that the Secretary may generally use the resources provided for programs under subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) to facilitate transition to organic production, including the resources provided by the Environmental Quality Incentives Program and the Conservation Security Program. 
(6)Maximum amount for transition reimbursementExcept as provided in (A) and (B), the maximum amount of reimbursement paid to a producer or handler for transition to organic production under this section shall be $10,000 per fiscal year. 
(A)Specialty cropsIn the case of an individual or entity who annually produces three or more types of specialty crops, the individual or entity may not receive, directly or indirectly, cost-share or incentive payments under this section that, in the aggregate, exceed $20,000 per year, for a period not to exceed four years. 
(B)DairyIn the case of an individual or entity whose principal farming enterprise is dairy, the individual or entity may not receive, directly or indirectly, cost-share or incentive payments under this section that, in the aggregate, exceed $20,000 per year, for a period not to exceed four years. 
(7)Eligible fiscal yearsA producer or handler may only receive payments— 
(A)in four fiscal years; and 
(B)after the first payment, in the fiscal year in which such payment was made and the three subsequent fiscal years. 
(8)Transition ReimbursementsA certified organic producer or handler under the national organic production program shall be eligible for reimbursements to make the transition to organic production for new lands and livestock. 
(9)Suspension authorityTo ensure orderly and continued growth in organic farming— 
(A)prior to each fiscal year and no later than October 1st of each year, the Secretary shall publish organic commodity specific assessments analyzing the domestic production and consumption, import and export organic market demand and growth potential for each organic commodity and the anticipated number and total amount of new reimbursements for the following year affecting each commodity; and 
(B)the Secretary shall not enroll new producers under this subsection if, for any particular agricultural commodity, any new producers would produce an increased amount of that agricultural commodity that the Secretary finds is reasonably anticipated to affect the continuing economic viability of farmers currently certified under the national organic production program or would create unreasonable geographic disparities in the distribution of reimbursements provided under this section. 
(10)AppealsAn applicant seeking transition assistance under this section has the right to appeal an adverse decision by Secretary with regard to an application for assistance, as provided in section 275 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995). 
(e)Technical and educational assistanceOf the funds made available under subsection (a) for a fiscal year, the Secretary shall use not less than $15,000,000 to provide technical and educational assistance to producers and handlers to carry out this section, including entering into cooperative agreements with qualified entities to implement the transition to organic production. 
(f)ReportingNot later than March 1 of each year, the Secretary shall submit to Congress and the National Organic Standards Board a report detailing State-by-State expenditures on certification, including the number of producers and handlers served by the program, and State-by-State expenditures on transition assistance, including the number of producers and handlers served by the program, the practices implemented, an assessment of the impacts of the program on organic production, and recommended reforms, if any.. 
402a.National organic technical committee 
(a)EstablishmentThe Secretary shall establish a National Organic Technical Committee to oversee development and implementation of the Organic Certification and Transition Program and to improve the organic agriculture interface with all other conservation programs and activities administered by the NRCS, including developoment of criteria for the approval of qualified organic technical advisors. 
(b)MembershipThe membership of the National Organic Technical Committee shall be comprised of— 
(1)three organic farmers; 
(2)two organic certifying agents; 
(3)two organic inspectors; 
(4)one representative of an environmental organization knowledgeable about organic agriculture; and 
(5)one scientist with expertise in conservation planning. 
403.Organic agriculture research and extension initiativeSection 1672B(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e)) is amended to read as follows: 
 
(e)FundingOf the funds available to the Commodity Credit Corporation, the Secretary shall use $15,000,000 for each of fiscal years 2008 through 2013 to carry out this section.. 
404.Funding for education grants programs for Hispanic-serving institutionsSubsection (c) of section 1455 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3241) is amended to read as follows: 
 
(c)FundingOf the funds available to the Commodity Credit Corporation, the Secretary shall use $25,000,000 for each fiscal year to carry out this section.. 
405.Extension and funding increase for the Value-Added Agricultural Product Market Development Grant ProgramSection 231(b)(4) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224) is amended— 
(1)by striking through October 1, 2006; and 
(2)by striking $40,000,000 and inserting $60,000,000.  
 
